667 S.E.2d 464 (2008)
MISSION HOSPITALS, INC., Petitioner and
North Carolina Radiation Therapy Management Services, Inc., d/b/a 21st Century Oncology, Petitioner-Intervenor
v.
NORTH CAROLINA DEPARTMENT OF HEALTH AND HUMAN SERVICES, DIVISION OF FACILITY SERVICES, CERTIFICATE OF NEED SECTION, Respondent and
Asheville Hematology and Oncology Associates, PA, Respondent-Intervenor.
No. 498P06-2.
Supreme Court of North Carolina.
September 3, 2008.
Robert V. Bode, S. Todd Hemphill, Diana Evans Ricketts, Raleigh, Matthew A. Fisher, for Asheville Hematology.
June S. Ferrell, Assistant Attorney General, For DHR.
Susan H. Hargrove, Sean A. Timmons, Courtney H. Mischen, Raleigh, for NC Radiation Therapy.
Maureen D. Murray, Allyson Jones Labbon, Terrill Johnson Harris, Greensboro, for Mission Hospitals.

ORDER
Upon consideration of the petition filed by Petitioner & Petitioner Intervenors on the 29th day of August 2008 for Writ of Supersedeas of the judgment of the Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 3rd day of September 2008."
Upon consideration of the petition filed by Petitioner & Petitioner Intervenors on the *465 29th day of August 2008 in this matter for a writ of certiorari to review the decision of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 3rd day of September 2008."
MARTIN, J., recused.